DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2022 has been entered. An action on the RCE follows.

Response to Arguments
Applicant’s reply filed on 04/12/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAIE et al (US 2020/0020860 A1; hereafter NAKAIE) in view of TANABE HOROSHI (JP 2005142122A; hereafter TANABE).

Regarding claim 1, NAKAIE discloses Electronic device comprising at least one layer comprising a borate salt (Para [0015-0025], [0181-0185]), wherein the borate salt is comprised in the layer comprising the borate salt in an amount (Para [0182]), by weight and/or by volume (Para [0015-0025, [0181-0185]), exceeding the total amount of other components which may additionally be comprised in the layer (Para [0181-0185]).  
But, NAKAIE does not disclose explicitly wherein the borate salt is a metal borate salt, wherein the metal borate salt comprises a metal atom that is positively charged.

In a similar field of endeavor, TANABE discloses wherein the borate salt is a metal borate salt (Para [ 0001-0010]), wherein the metal borate salt comprises a metal atom that is positively charged (Para [ 0001-0010]).

Since NAKAIE and TANABE are both from the similar field of endeavor, and using borate salt, therefore, the purpose disclosed by TANABE would have been recognized in the pertinent art of NAKAIE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine NAKAIE in light of TANABE teaching “wherein the borate salt is a metal borate salt (Para [ 0001-0010]), wherein the metal borate salt comprises a metal atom that is positively charged (Para [ 0001-0010])” for further advantage such as to provide an extremely durable organic light emitting element.

Regarding claim 2, NAKAIE and TANABE discloses Electronic device according to claim 1, NAKAIE further discloses wherein the borate salt is comprised in the layer comprising the borate salt in an amount, by weight and by volume (Para [0015-0025, 0182]), exceeding the total amount of other components which may additionally be comprised in the layer (Para [0181-0185]).  
.
Regarding claim 3, NAKAIE and TANABE discloses Electronic device according to claim 1 or 2, NAKAIE further discloses wherein the electronic device further comprises a first electrode and a second electrode (Para [ 0002]) and the layer comprising the borate salt is arranged between the first electrode and the second electrode (Para [0002, 0015-0025, 0182]).  
 
Regarding claim 4, NAKAIE and TANABE discloses Electronic device according to claim 3, NAKAIE further discloses wherein the layer comprising the borate salt is a charge injection layer, a charge generation layer, or a charge transport layer (Para [0002, 0015-0025, 0182]).  

Regarding claim 5, NAKAIE and TANABE discloses Electronic device according to claim 4, NAKAIE further discloses wherein the charge injection layer is a hole injection layer and/or the charge generation layer is a hole generation layer (Para [0002]).  

Regarding claim 9, NAKAIE and TANABE discloses Electronic device according to claim 1, TANABE further discloses wherein the metal is selected from the group consisting of Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Sn, Pb, Bi, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Th, U and mixtures thereof  (Para [ 0001-0010]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine NAKAIE in light of TANABE teaching “wherein the metal is selected from the group consisting of Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Al, Ga, In, Tl, Sn, Pb, Bi, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Th, U and mixtures thereof  (Para [ 0001-0010])” for further advantage such as to provide an extremely durable organic light emitting element.
Regarding claim 12, NAKAIE and TANABE discloses Electronic device according to claim 1, But, NAKAIE and TANABE does not disclose explicitly wherein the layer comprising the borate salt comprises the borate salt in an amount of at least 60 wt%, with respect to the total weight of the layer comprising the borate salt

However, NAKAIE disclose a ratio of the onium borate salt to the charge-transporting material can be the charge-transporting material: the onium borate salt=about 1:0.01 to 20, preferably about 1:0.01 to 10, more preferably about 1:0.01 to 2, still more preferably about 1:0.1 to 2, and most preferably 1:0.15 to 1, as a mass ratio (Para [0182]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize borate salt comprises the borate salt in an amount of at least 60 wt%, with respect to the total weight of the layer comprising the borate salt (see MPEP §2144.05). In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation

Regarding claim 13, NAKAIE and TANABE discloses Electronic device according to claim 1, NAKAIE further discloses wherein the electronic device is an electroluminescent device, preferably an organic light emitting diode (Para [0002], 0015-0025]).
  
Regarding claim 14, NAKAIE and TANABE discloses Display device comprising the electronic device according to claim 13 (NAKAIE, Para [0002-0003], 0015-0025]).  
 
Regarding claim 18, NAKAIE and TANABE discloses Electronic device according to claim 1, But, NAKAIE and TANABE does not disclose explicitly wherein the layer comprising the borate salt comprises the borate salt in an amount of at least 75 wt% with respect to the total weight of the layer comprising the borate salt. 
 However, NAKAIE disclose a ratio of the onium borate salt to the charge-transporting material can be the charge-transporting material: the onium borate salt=about 1:0.01 to 20, preferably about 1:0.01 to 10, more preferably about 1:0.01 to 2, still more preferably about 1:0.1 to 2, and most preferably 1:0.15 to 1, as a mass ratio (Para [0182]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize borate salt comprises the borate salt comprises the borate salt in an amount of at least 75 wt% with respect to the total weight of the layer comprising the borate salt (see MPEP §2144.05). In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation

Regarding claim 19, NAKAIE and TANABE discloses Electronic device according to claim 1, But, NAKAIE and TANABE does not disclose explicitly wherein the layer comprising the borate salt comprises the borate salt in an amount of at least 90 wt% with respect to the total weight of the layer comprising the borate salt. 
However, NAKAIE disclose a ratio of the onium borate salt to the charge-transporting material can be the charge-transporting material: the onium borate salt=about 1:0.01 to 20, preferably about 1:0.01 to 10, more preferably about 1:0.01 to 2, still more preferably about 1:0.1 to 2, and most preferably 1:0.15 to 1, as a mass ratio (Para [0182]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize borate salt comprises the borate salt comprises the borate salt in an amount of at least 90 wt% with respect to the total weight of the layer comprising the borate salt (see MPEP §2144.05). In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 20, NAKAIE and TANABE discloses Electronic device according to claim 1, But, NAKAIE and TANABE does not disclose explicitly wherein the layer comprising the borate salt comprises the borate salt in an amount of at least 98 wt% with respect to the total weight of the layer comprising the borate salt.
However, NAKAIE disclose a ratio of the onium borate salt to the charge-transporting material can be the charge-transporting material: the onium borate salt=about 1:0.01 to 20, preferably about 1:0.01 to 10, more preferably about 1:0.01 to 2, still more preferably about 1:0.1 to 2, and most preferably 1:0.15 to 1, as a mass ratio (Para [0182]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the borate salt comprises the borate salt in an amount of at least 98 wt% with respect to the total weight of the layer comprising the borate salt (see MPEP §2144.05). In addition, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Allowable Subject Matter

Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898